              1 HANSON BRIDGETT LLP
                SANDRA L. RAPPAPORT, SBN 172990
              2 srappaport@hansonbridgett.com
                LISA M. POOLEY, SBN 168737
              3 lpooley@hansonbridgett.com
                MOLLY L. KABAN, SBN 232477
              4 mkaban@hansonbridgett.com
                425 Market Street, 26th Floor
              5 San Francisco, California 94105
                Telephone:    (415) 777-3200
              6 Facsimile:    (415) 541-9366

              7 Attorneys for Defendants
                LEPRINO FOODS COMPANY AND LEPRINO
              8 FOODS DAIRY PRODUCTS COMPANY

              9                            UNITED STATES DISTRICT COURT

             10              EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

             11

             12 ISAIAS VAZQUEZ and LINDA HEFKE on          Case No. 1:17-cv-00796-AWI−BAM
                behalf of all other similarly situated
             13 individuals,
                                                           ORDER GRANTING DEFENDANTS'
             14              Plaintiffs,                   REQUEST TO EXCUSE MOLLY
                                                           KABAN'S ATTENDANCE AT MAY 17,
             15        v.                                  2019 APPEARANCE

             16 LEPRINO FOODS COMPANY, a Colorado          Date:      May 17, 2019
                Corporation; LEPRINO FOODS DAIRY           Time:      8:30 a.m.
             17 PRODUCTS COMPANY, a Colorado               Courtroom: 8
                Corporation; and DOES 1-50, inclusive,
             18
                              Defendants.
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
                                                                        Case No. 1:17-cv-00796-AWI−BAM
                     ORDER GRANTING REQUEST TO EXCUSE MOLLY KABAN'S ATTENDANCE AT MAY 17, 2019
15497525.1                                         APPEARANCE
              1          The Court, having considered Defendants' Request to Excuse Molly Kaban Attendance at

              2 the May 17, 2019 Appearance (Dkt. 96) filed on May 10, 2019 and good cause appearing, IT IS

              3 HEREBY ORDERED THAT

              4          Molly Kaban's personal attendance on May 17, 2019, is hereby excused. However, if Ms.

              5 Kaban is available and has access to a telephone line at the time and date set for the conference,

              6 she shall be required to appear initially by telephone using the following dial-in number and

              7 access code: dial-in number 1-877-411-9748; access code 3190866.

              8

              9 IT IS SO ORDERED.

             10
                     Dated:    May 13, 2019                               /s/ Barbara   A. McAuliffe            _
             11                                                    UNITED STATES MAGISTRATE JUDGE
             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
                                                         -1-              Case No. 1:17-cv-00796-AWI−BAM
                       ORDER GRANTING REQUEST TO EXCUSE MOLLY KABAN'S ATTENDANCE AT MAY 17, 2019
15497525.1                                           APPEARANCE
